Per Curiam:
The fifty-sixth section of the act of April 15,1834, P. L. 547, provides that “An appeal may be made from such report (county auditors’) to the Court of Common Pleas of the same county, either by the commonwealth, the county, or the officer; and thereupon the court may direct an issue, as the ease may require, to be tried by a jury, upon whose verdict final judgment shall be entered.” As this was such a case, we are of opinion the judgment in the court below upon the verdict in the feigned issue was the end of it. This appeal is a substitute for a writ of error, and must be quashed: Gangewere’s App., 61 Pa. 342.
Appeal quashed.